Ogden, J.
This case was tried by a jury before a justice of the peace, in December, 1870, and was appealed to and tried by the district court in January, 1871, and from thence appealed to this court.
- Section twelve of the act of the Legislature passed August 13,-1870, provides, among other things, that “ All causes appealed from a justice’s court shall be tried in the district court, de novo, and such trial shall be final, without appeal to the Supreme Court.” We are of the opinion that this clause refers as well to criminal as civil ■ causes, and was intended as a finality for all *138causes of every description which are appealed from a justice’s ©ourt to the district court.
This cause is therefore dismissed from the docket of this court for the want of jurisdiction.
Dismissed.